UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 20, 2009 (May 20, 2009) Date of Report (Date of earliest event reported) HC INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-52197 04-3570877 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 10 Progress Drive, Suite 200 Shelton, CT 06484 (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (203) 925-9600 10 Progress Drive, Suite 200 Shelton, CT 06484 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On May 20, 2009, HC Innovations, Inc., a Delaware Corporation (the Company) announced that it had entered into a contract with Excellus BlueCross BlueShield to provide care management services for health plan members who are deemed to be medically complex. A copy of the announcement is provided as Exhibit 99.1 ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS. Exhibit No . Exhibit Description 99.1- Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. May 20, 2009 HC INNOVATIONS, INC. By: /s/ R. Scott Walker Name: R. Scott Walker Title: Chief Financial Officer
